Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 29 August 2022. Claims 1, 2, 5, 6, 12, 13, 16 and 17 have been amended. Claims 1-20 are pending.


Response to Remarks/Amendment
35 U.S.C. 112
3. Applicant's arguments filed 29 August 2022 have been fully considered and they are considered persuasive.  

The 112(b) rejection has been removed.

Response to Remarks/Amendment
4. Applicant's remarks filed 29 August 2022 have been fully considered but they are not
persuasive. The remarks will be addressed below in the order in which they appear in the noted
response.

35 U.S.C. 101
5. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.


	The applicant argues “…Applicant has added a non-abstract limitation to claims 1 and 12 that recites, "storing, in a records database, time-stamped records of interaction between the customer and the enterprise over a plurality of automatically initiated engagement sessions, wherein the time-stamped records are related to a task that involves the enterprise providing a service to the customer." These time-stamped records are generated during a plurality of automatically initiated engagement sessions. Features of stored time-stamped records (but not the content of the records) are then used by a processing device to calculate the first, the second and the third sub-scores, as claimed. These calculations cannot be performed by human…”

	The examiner respectfully disagrees. The applicant argues that the amended claims are not a mental process performed by a human and is not a form of organizing human activity performed by a human. However, the amended claims still describe assessing proximity of an enterprise's brand to a customer with various sub-scores to determine a composite brand proximity score (BPS) indicative of the proximity of the enterprise's brand to the customer. Therefore, the amended claims still describe the evaluation, judgement and observation of records for the determination of proximity which is a mental process. Furthermore, the determination of proximity of the customer for an enterprises brand is a commercial interaction from business relations that is organizing human activity. Therefore, the rejection is maintained.

	The applicant argues “…used "to calculate a Brand Proximity Index (BPI) that is indicative of a temporal evolution of the proximity of the enterprise 's brand to the customer."…This is supported by, for example, paragraphs 0025-0027 and Figs. 1 and 2. More explicit support is also provided in paragraph 0008 of the specification, that reads, "Generally speaking, a Brand Proximity Index (BPI) reflects how well an enterprise builds its relationship with its customer base over time. The BPI is computed from each individual customer interaction and each conversation flow has a brand proximity score (BPS)." Thus, the abstract ideas, if any, integrate the claimed solution to a practical application…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and are not an abstract idea. However, the amended claims still describe assessing proximity of an enterprise's brand to a customer with various sub-scores to determine a composite brand proximity score (BPS) indicative of the proximity of the enterprise's brand to the customer. The receiving and storing of data for score analysis is insignificant extra-solution activity as this is receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application. Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in claim 12 are a system for automatically assessing proximity of an enterprise's brand to a customer, the system performing operations comprising: storing, in a records, time-stamped records of interaction between the customer and the enterprise over a plurality of automatically initiated engagement sessions (Receiving and Storing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), wherein the time-stamped records are related to a task that involves the enterprise providing a service to the customer, calculating, using features of the stored time- stamped records, a first sub-score indicative of a degree of completion of the task (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); calculating, using features of the stored time- stamped records, a second sub-score indicative of a level of user engagement between the enterprise and the customer (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); calculating, using features of the stored time- stamped records, a third sub-score indicative of efficiency of the task (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and combining the first sub-score, the second sub-score and the third sub-score to determine, a composite brand proximity score (BPS), wherein the composite BPS is a metric used to calculate a Brand Proximity Index (BPI) that is indicative of a temporal evolution of the proximity of the enterprise's brand to the customer irrespective of content of the time-stamped records (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for Organizing Human Activity but for the recitation of generic computer components. That is, other than memory, processor, database and processing device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, assessing proximity of an enterprise's brand to a customer with various sub-scores to determine a composite brand proximity score (BPS) indicative of the proximity of the enterprise's brand to the customer encompasses what a modeler and analyst does to determine scores for modeling behaviors of customers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these processes recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than memory, processor, database and processing device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and storing of data for score analysis is insignificant extra-solution activity as this is receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0057] The machine can be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router,Atty docket 35756.21 16a switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while a single machine is illustrated, the term "machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. 

Which describes the present invention for analyzing score information, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and storing steps that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements such as memory and processor above nor the receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that the receiving and storing of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 1 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 12 above.
Claims 2-11 and 13-20 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 12 above. 
Therefore, claims 1-20 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).


Allowable Subject Matter
7. Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
8. The following is an examiner's statement of reasons for allowance: The prior art of record
neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject
matter of claim 1. The prior art of record fails to define a method including “…storing, in a records database, time-stamped records of interaction between the customer and the enterprise over a plurality of automatically initiated engagement sessions, wherein the time-stamped records are related to a task that involves the enterprise providing a service to the customer;  calculating, by a processing device using features of the stored time- stamped records, a first binary sub-score indicative of…determine, by the processing device, a composite brand proximity score (BPS), wherein the composite BPS is a metric used to calculate a Brand Proximity Index (BPI) that is indicative of a temporal evolution of the proximity of the enterprise's brand to the customer irrespective of content of the time-stamped records…”

The most closely applicable prior art of record is referred to in the Office Action mailed 29
August 2022 as Pearson (United States Patent No. 7,818,203).

Pearson et al. provides determining customer satisfaction and loyalty with scoring by collecting data related to customer responses, analyzing the data related to the custom responses to determine correlations among responses.

While Pearson et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Pearson et al. utilizes customer satisfaction and loyalty with scoring by collecting data related to customer responses, analyzing the data related to the custom responses to determine correlations among responses Pearson et al. fails to further assess time-stamped records of interaction between the customer and the enterprise over a plurality of automatically initiated engagement sessions with binary sub-score consideration and evolution of proximity of the enterprise’s brand.

Secondary reference to Glass et al. (United States Patent Application Publication No. 2015/0324361) provides evaluating user satisfaction with respect to a user session are presented where queries in a user session are received from a user and information about user activities obtained. However, the evaluating user satisfaction with respect to a user session are presented where queries in a user session are received from a user are not time-stamped records of interaction between the customer and the enterprise over a plurality of automatically initiated engagement sessions with binary sub-score consideration and evolution of proximity of the enterprise’s brand.

Tertiary reference to Gordon et al. (United States Patent Application Publication No. 2018/0350015) provides metrics collection and analysis to quantify customer engagement with an objective score to measure customer engagement in an c-learning system. However, the metrics collection and analysis to quantify customer engagement with an objective score are not time-stamped records of interaction between the customer and the enterprise over a plurality of automatically initiated engagement sessions with binary sub-score consideration and evolution of proximity of the enterprise’s brand.

Fourth reference to Abramowitz et al. (Handbook of mathematical functions with formulas, graphs, and mathematical tables, US government printing office, June 1964, Pg 69 section 4.2 and Pg 1020 section 29.1.3.) provides formulas, graphs and mathematical tables. However, the formulas, graphs and mathematical tables are not time-stamped records of interaction between the customer and the enterprise over a plurality of automatically initiated engagement sessions with binary sub-score consideration and evolution of proximity of the enterprise’s brand.

According, the Pearson et al. in view of Glass et al. in further view of Gordon et al. in even further view of Abramowitz et al. fails to teach or render obvious at least “…storing, in a records database, time-stamped records of interaction between the customer and the enterprise over a plurality of automatically initiated engagement sessions, wherein the time-stamped records are related to a task that involves the enterprise providing a service to the customer;  calculating, by a processing device using features of the stored time- stamped records, a first binary sub-score indicative of…determine, by the processing device, a composite brand proximity score (BPS), wherein the composite BPS is a metric used to calculate a Brand Proximity Index (BPI) that is indicative of a temporal evolution of the proximity of the enterprise's brand to the customer irrespective of content of the time-stamped records…” as required by claims 1-20.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210192415 A1
Sadasiva; Simha et al.
BRAND PROXIMITY SCORE
US 10748159 B1
Selinger; David Lee et al.
Contextual analysis and control of content item selection
US 10311442 B1
Lancaster; James Justin
Business methods and systems for offering and obtaining research services
US 10031830 B2
Brodsky; Stephen Andrew et al.
Apparatus, system, and method for database management extensions
US 20170006135 A1
SIEBEL; THOMAS M. et al.
SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM
US 8768716 B2
Kreidler; Volker et al.
Database system and method for industrial automation services
US 20130085803 A1
Mauro; Joseph L. et al.
BRAND ANALYSIS
US 20100306249 A1
Hill; James et al.
SOCIAL NETWORK SYSTEMS AND METHODS
US 20070192163 A1
Barr; Tony
Satisfaction metrics and methods of implementation


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        12/5/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683